Citation Nr: 1046883	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-38 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other conveyance 
and adaptive equipment, or for adaptive equipment only.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's friend


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1943 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee, that denied the benefit sought on appeal.

In support of his claim, the Veteran testified at a 
videoconference hearing held before the undersigned Acting 
Veterans Law Judge in November 2010.  A transcript of the hearing 
has been associated with the Veteran's claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's severe pain and weakness in his lower 
extremities is medically attributed to his service-connected 
disabilities.  Service connection for pain and weakness in his 
lower extremities is not in effect, but the relative contribution 
of each service-connected disability to the Veteran's pain and 
weakness cannot be determined.

2.  The Veteran's inability to stand for more than one minute or 
to ambulate, even with the use of a walker, is essentially 
equivalent to evidence that he would be equally well-served by a 
prosthesis, although the Veteran is not a candidate for 
amputation because of his age.




CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment have been 
met.  38 U.S.C.A. §§ 5103, 5103A, 3901, 3902, 5107 (West 2002); 
38 C.F.R. §§ 3.350, 3.808, 4.63 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the Board 
from adjudicating the Veteran's claim.  This is so because the 
Board is taking action favorable to the Veteran by granting the 
claim on appeal; a decision at this point poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Claim for Assistance to Obtain Automobile and/or Adaptive 
Equipment

A certification of eligibility for financial assistance in the 
purchase of one automobile or other conveyance and of basic 
entitlement to necessary adaptive equipment will be made where a 
Veteran who, due to a service-connected disability, has: (i) the 
loss, or permanent loss of use, of one or both feet; (ii) the 
loss or permanent loss of use of both hands; or (iii) permanent 
impairment of vision in both eyes.  38 U.S.C.A. §§ 3901, 3902; 38 
C.F.R. §§ 3.350, 3.808.

The term "loss of use" of a hand or foot is defined by 38 C.F.R. 
§ 3.350(a)(2) as that disability where no effective function 
remains other than that which would be equally well served by an 
amputation stump at the site of election below elbow or knee with 
use of a suitable prosthetic appliance.  Tucker v. West, 11 Vet. 
App. 369, 373 (1999) (relevant inquiry concerning loss of use is 
not whether amputation is warranted but whether the claimant has 
had effective function remaining other than that which would be 
equally well served by an amputation with use of a suitable 
prosthetic appliance).  In accordance with 38 C.F.R. § 4.40 
(2010), the Board is required to consider the impact of pain in 
making its decision and to articulate how pain on use was 
factored into its decision.  Id.  The determination will be made 
on the basis of the actual remaining function, whether the acts 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with prosthesis.

Complete paralysis of the external popliteal (common peroneal) 
nerve and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory disturbances 
and other concomitants confirmatory of complete paralysis of this 
nerve, is considered as loss of use of a foot under 38 C.F.R. § 
3.350(a)(2).

The Veteran has been granted service connection for three 
disabilities:  (1) degenerative joint disease of the lumbar 
spine, currently evaluated as 40 percent disabling; (2) 
degenerative joint disease of the right ankle, currently 
evaluated as 20 percent disabling; and (3) degenerative joint 
disease of the right hip, currently evaluated as 10 percent 
disabling.  The Veteran's combined disability rating is 60 
percent.

There is no evidence that the Veteran's service-connected 
disabilities affect his vision or hands.  Instead, at his 
November 2010 hearing, the Veteran reported pain, weakness, and 
an inability to ambulate in both lower extremities due to his 
service-connected disabilities.

In an August 2009 outpatient treatment record, the Veteran's VA 
treating neurologist, Dr. R.G.W., stated that the Veteran's legs 
were weaker than they were at the last visit.  The Veteran was 
unable to ambulate safely even with a walker.  The Veteran was 
"barely able" to support his weight due to leg weakness.  Dr. 
R.G.W. also stated that the Veteran's pain on motion was 
extremely difficult to control and would require high doses of 
analgesics that would result in unacceptable side effects due to 
the Veteran's age.  Dr. R.G.W. then determined that the Veteran 
was unable to go anywhere without using the scooter essentially 
100 percent of the time and was is unable to manipulate the 
scooter onto a car rack by himself.

In a February 2010 outpatient treatment record, the Veteran's VA 
treating neurologist, Dr. J.E.H., saw the Veteran for the 
treatment of his "severe right hip and spine osteoarthritic pain 
stemming from a parachuting injury while in the military." After 
a physical examination of the Veteran, Dr. J.E.H. determined that 
more than 50 percent of his disability was due to the pain and 
limited range-of-motion caused by his sacroiliitis and sciatic 
radiculopathy (all secondary to his previous trauma).  Dr. J.E.H. 
then indicated that facilitating the Veteran's mobility would 
improve his quality of life.  Dr. J.E.H. stated that "[f]or 
mobility, it is necessary to outfit his automobile for a lift to 
transport his scooter."

In a July 2010 statement, Dr. J.E.H. indicated that the Veteran 
had severe low pain and polyneuropathy due to his service-
connected disabilities.  Dr. J.E.H. determined that it was as 
likely as not that the Veteran's need for wheelchair mobility was 
due to his service-connected spine and right lower extremity 
injuries.

There is no evidence that amputation of either lower extremity, 
at any level, has been recommended.  However, the Board notes 
that the Veteran has not been evaluated to determine whether 
amputation would relieve his pain or improve his function.  Given 
the Veteran's general health and his age, it is unlikely that the 
Veteran would be a candidate for elective amputation.  However, 
given that the Veteran's use of his lower extremities has been 
limited essentially to the ability to balance for brief periods 
as necessary to transfer in and out of a wheelchair, it appears 
that the Veteran would be equally well-served by any prosthesis 
he could use on either lower extremity for balance.  Thus, it 
appears that he meets the definition of loss of use of one lower 
extremity or both lower extremities as defined for VA purposes.  
38 C.F.R. §§ 3.350, 4.63.

Resolving any reasonable doubt in the Veteran's favor, the 
evidence establishes that the Veteran is unable to use his lower 
extremities for propulsion.  38 U.S.C.A. 
§ 5107(b).  The evidence also establishes that the pain and 
weakness of his lower extremities is attributable to his service-
connected disabilities.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (when it is not possible to separate the effects of 
the service-connected disability from the effects of a 
nonservice-connected disorder, 38 C.F.R. § 3.102 (2009) requires 
that reasonable doubt on any issue be resolved in the Veteran's 
favor, and that such signs and symptoms be attributed to the 
service- connected disability).

The Board agrees with the Veteran's contention that the inability 
to stand is essentially equivalent to loss of use of the lower 
extremities.  With resolution of reasonable doubt in the 
Veteran's favor, the Board finds that the Veteran meets the 
statutory criteria for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment.  38 
U.S.C.A. §§ 3901, 3902.  Since entitlement to financial 
assistance in the purchase of an automobile or other conveyance 
and adaptive equipment is a greater benefit than entitlement to 
assistance with adaptive equipment alone, no further discussion 
of entitlement to assistance with adaptive equipment alone is 
required.


ORDER

The appeal for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


